Citation Nr: 9918951	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  98- 13 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to accrued benefits for left rotator cuff 
arthropathy.


WITNESSES AT HEARING ON APPEAL

The veteran's wife, daughter, and son.

ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1950 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to accrued benefits. 

By way of history, in a February 1997 rating decision, the RO 
granted service connection for left rotator cuff arthropathy 
as secondary to the service-connected left shoulder 
contusion, assigning a 20 percent rating, effective March 4, 
1991.  Since the veteran was in receipt of pension benefits 
at the time of his death, and those benefits exceeded the 
amount of compensation for the two-year period prior to his 
death, it was determined that no accrued benefits were 
warranted.  

Correspondence dated in March 1999 from AMVETS indicates that 
it canceled representation of the appellant and withdrew its 
power of attorney.  


FINDINGS OF FACT

1.  The veteran died on July [redacted] 1996.

2.  The veteran's left arm, which was his minor upper 
extremity, had motion at least midway between his side and 
shoulder level.  

3.  The veteran was in receipt of pension benefits from July 
1990 to the time of his death.


CONCLUSION OF LAW

The appellant is not entitled to accrued benefits for left 
rotator cuff arthropathy.  38 U.S.C.A. §§ 1155, 5107, 5121 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.1000, § 4.71a, 
Diagnostic Code 5201 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In September 1956, the RO granted service connection for 
residuals of a left shoulder contusion, assigning a 
noncompensable rating.  

Following a claim filed by the veteran in March 1991, a June 
1991 rating action denied service connection for additional 
left shoulder disability.  The veteran filed a timely appeal.

A February 1995 VA examination report shows no evidence of 
instability of the shoulders.  The range of left shoulder 
motion was measured.  Flexion was to 180 degrees and 
extension was to 40 degrees.  Abduction was to 120 degrees 
and adduction was to 30 degrees.  The diagnosis was left 
rotator cuff arthropathy.

A June 1996 VA orthopedic examination reflects that the 
veteran complained of increasing pain in the left shoulder, 
which improved slightly by physical therapy.  There was no 
evidence of swelling or deformity.  The veteran's range of 
left shoulder motion was measured.  Flexion was to 80 degrees 
and extension was to 10 degrees.  Abduction was to 70 degrees 
and adduction was to 30 degrees.  The diagnosis was rotator 
cuff arthropathy.

The veteran died in July 1996 and subsequently in September 
1996, the appellant, the veteran's surviving spouse, filed a 
claim for accrued benefits due and unpaid to the veteran at 
the time of his death.  

A January 1997 VA medical statement indicates that it was 
more likely than not that the veteran's left shoulder 
contusion caused the rotator cuff arthropathy.

In February 1997, the RO granted service connection for left 
rotator cuff arthropathy as secondary to the service-
connected left shoulder contusion, assigning a 20 percent 
rating, effective March 4, 1991.

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Upon the death of a veteran any accrued benefits are payable 
to the veteran's spouse, children (in equal shares), or 
dependent parents (in equal shares).  38 U.S.C.A. § 
5121(a)(2) (West 1991 & Supp. 1999); 38 C.F.R. § 3.1000(a)(1) 
(1998).  Accrued benefits are defined as periodic monetary 
benefits to which an individual was entitled at death based 
on evidence in the file at death and due and unpaid for a 
period not to exceed two years prior to the last date of 
entitlement (the veteran's death).  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(1998).  The provisions of 38 C.F.R. § 4.45 and 4.59 (1998) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the Ratings Schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating. 38 C.F.R. § 4.7 (1998).

The veteran died on July [redacted] 1996.  He was right-handed; 
thus, his left shoulder was his minor upper extremity.  His 
disability was rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  According to Diagnostic Code 
5201, a disability rating of 20 percent requires a showing of 
either limitation of the arm at shoulder level or midway 
between the side and shoulder level.  Where motion is limited 
to 25 degrees from the side, a 30 percent evaluation is 
warranted.  Id.

The average normal range of motion of the shoulder is forward 
elevation (flexion) from zero to 180 degrees; abduction from 
zero to 180 degrees; external rotation from zero to 90 
degrees; and internal rotation from zero to 90 degrees.  38 
C.F.R. § 4.71, Plate I (1998).  

Based on a review of the evidence, the Board finds that an 
increased rating to 30 percent was not warranted.  On June 
1996 VA examination, the veteran's range of left shoulder 
motion was measured.  Left arm abduction was to 70 degrees 
and flexion was to 80 degrees.  This evidence demonstrates 
that the veteran's left arm motion was greater than midway 
between the side and shoulder level and warranted no more 
than a 20 percent disability rating.  The medical evidence of 
record does not demonstrate that the veteran's left shoulder 
motion was limited to 25 degrees from his side to warrant a 
30 percent evaluation.  See Diagnostic Code 5201.  As the 
minor upper extremity was involved, no more than a 20 percent 
disability rating was warranted.  

With respect to the veteran's complaints of pain, the Board 
notes that The United States Court of Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under §§ 4.40 and 
4.45.  See Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).

The Board notes that a lay person can provide evidence of 
visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40 (1998); see also 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  At his June 
1996 VA examination, the veteran complained of increased left 
shoulder pain, however, there was no evidence of swelling, 
deformity, instability, crepitation, excess fatigability, or 
incoordination.  In the absence of objective pathology to 
support the veteran's complaints of pain, the Board finds 
that an increased evaluation based on functional loss due to 
pain on use or due to flare-ups is not warranted.  Id.  Thus, 
the Board finds that 38 C.F.R. § 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical evidence of record does not demonstrate ankylosis 
of scapulohumeral articulation or impairment of the humerus.  
Consequently, Diagnostic Codes 5200 and 5202 are not for 
application.  See 38 C.F.R. § 4.71a (1998).  In this case, 
the Board finds no provision upon which to assign a higher 
rating.

Accrued benefits are limited to the two-year period prior to 
the veteran's death, which is from July [redacted] 1994 to July [redacted] 
1996.  The appellant claims entitlement to benefits that 
would have been paid to the veteran based on an earlier 
effective date of September 1956.  The Board notes that the 
20 percent disability rating for left rotator cuff 
arthropathy was effective March 4, 1991, the date of the 
veteran's claim.  Since accrued benefits are defined as 
benefits due and unpaid for a period not to exceed two years 
prior to the veteran's death, any benefits payable based on a 
possible award of an earlier effective date in this case 
exceeded the two-year period and accordingly, would not be 
payable as accrued benefits.  In essence, the question of 
entitlement to an earlier effective date of award of 
disability benefits is moot since the law provides that 
payment of accrued benefits may be made for a period not to 
exceed two years prior to the veteran's death.

Moreover, the Board notes that the veteran was receiving 
pension at the time of his death.  A review of the evidence 
of record demonstrates that the amount of pension that the 
veteran received during his lifetime was greater than his 
compensation entitlement.  VA regulations provide that no 
more than one award of pension or compensation may be made 
concurrently to the veteran.  See 38 C.F.R. § 3.700 (1998).  
As entitlement to an evaluation greater than 20 percent for 
left rotator cuff arthropathy was not merited in the two year 
period prior to the veteran's death, no additional 
compensation entitlement would have been due to him.  
Accordingly, accrued benefits cannot be established.


ORDER

Entitlement to accrued benefits for left rotator cuff 
arthropathy is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

